f_   -·~   ~    I•
                                                                                                                                                          } (
                                                                                                                                                           ; ).f
           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Cas~ ,(Modified)                                                              Page I ofl / ,_,



                                                    UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                    v.                                  (For Offenses Committed On or After November 1, 1987)


                                Benito Avelino-Espindola                                Case Number: 3:19-mj-22283

                                                                                        Casey J Donovan
                                                                                        Defendant's Attorney


           REGISTRATION NO. 81836298
           THE DEFENDANT:
            cg] pleaded guilty to count( s) 1 of Complaint
                                            ----"--------------------------
            0 was found guilty to count( s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                     Nature of Offense                                                          Count Number(s)
           8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1

               D The defendant has been found not guilty on count(s)
                                                                                     -------------------
               0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                            D TIME SERVED                            ~ ---"-~'---C_1 _ _ _ days
               cg] Assessment: $10 WAIVED                     [:gj Fine: WAIVED
               [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                                                    charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, June 6, 2019
                                                                                      Date of Imposition of Sentence



                                                                                      ~ARRY
                                -    ,,. - --z..-
           Received __        :_7" -_' " 'c~;," ')_·_ _ __
                               7
                          DUSM                                                                         M. KURJlliN
                                                                                      UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                      3: l 9-mj-22283
